Citation Nr: 1720158	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  13-18 422A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for residuals of an atrial septal defect.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD), secondary to residuals of atrial septal defect.

3.  Entitlement to an acquired psychiatric disorder, to include anxiety.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1987 to July 1989, from February 2003 to July 2003, and from October 2007 to March 2008.  He also had periods of active duty for training (ACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  Jurisdiction has since been transferred to the RO in White River Junction, Vermont (hereinafter the Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including Virtual VA and Veterans Benefit Management System (VBMS) claims files.  All records are now in these electronic systems.

The Veteran provided testimony before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in August 2016.  A copy of that hearing transcript has been associated with the file.

Following the September 2015 supplemental statement of the case, the Veteran submitted additional evidence, and additional VA treatment records were added to the claims file.  However, since the Veteran's substantive appeal was received after February 2, 2013, the Board no longer is required to obtain a waiver of initial review by the AOJ.  See § 501 of the Honoring America's Veterans Act, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of the substantive appeal, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence.)

The issues of entitlement to service connection for GERD and an acquired psychiatric disorder are REMANDED to the AOJ.


FINDINGS OF FACT

Resolving reasonable doubt in the Veteran's favor, the Veteran's enlarged heart and complications therefrom represent a superimposed disease or injury of the Veteran's congenital atrial septal defect as a result of military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a superimposed injury of the congenital atrial septal defect involving an enlarged heart and its complications have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

To the extent that the action taken below is favorable to the Veteran, further discussion of VA's duties to notify and assist is not required at this time.  See Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001).

Laws and Regulations

Service connection will be granted if the Veteran has a disability resulting from personal injury or disease incurred in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.

To establish service connection, the evidence must show competent evidence of (1) a present disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Congenital or developmental 'defects' are considered to have pre-existed service.  38 C.F.R. §§ 3.303 (c), 4.9.  Defects are defined as 'structural or inherent abnormalities or conditions which are more or less stationary in nature."  VAOPGCPREC 82-90 (July 18, 1990).

VA's Office of General Counsel has distinguished between congenital or developmental defects, for which service connection is precluded by regulation, and congenital or hereditary diseases, for which service connection may be granted, if initially manifested in or aggravated by service.  See VAOPGCPREC 82-90, VAOPGCPREC 67-90.  The VA General Counsel draws on medical authorities and case law from other federal jurisdictions and concludes that a defect differs from a disease in that a defect is "more or less stationary in nature," while a disease is "capable of improving or deteriorating."  See VAOPGCPREC 82-90 at para. 2.

A congenital or developmental defect can still be subject to superimposed disease or injury.  VAOPGCPREC 82-90.  If such superimposed disease or injury does occur, service connection may be warranted for the resulting disability.  Id.  

Whenever there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Analysis

The Veteran seeks entitlement to service connection for residuals of an atrial septal defect.  In September 2006, the Veteran underwent surgery to repair a sinus venous atrial septal defect with partial anomalous pulmonary venous return.  See September and October Private Medical Records.

October 2006 imaging reflected that the Veteran had right ventricular enlargement, and imaging has continued to reflect right ventricular enlargement that has not remodeled since surgery.  See, e.g., September 2009 Private Medical Records.  
January 2011 VA treatment records reflect dilated right ventricle, mildly dilated right atrium, dilated pulmonary artery, and mild pulmonic and tricuspid regurgitation.  May 2011 VA treatment records reflect dilated right ventricle, mildly dilated right atrium, and mild tricuspid regurgitation with no pulmonary hypertension.  June 2013 VA treatment records reflect a mildly dilated atrium, mild left ventricular hypertrophy, and mild mitral regurgitation.   

In an October 2016 letter, a private cardiologist indicated that the Veteran had residual right atrial and ventricular dilation because of a delayed diagnosis of his atrial septal defect.  The cardiologist opined that had the defect been diagnosed and repaired earlier in life, the Veteran would have better been able to tolerate physical training and would have less residual right sided cardiac enlargement.  While the cardiologist indicated that the defect should have been identified earlier, she stated that she did not believe that the cardiac condition was specifically aggravated by the physical demands of his career.

By contrast, an April 2017 letter from a VA physician notes the Veteran's congenital defect, as well as other heart conditions, including an enlarged heart, that the Veteran developed after service.  The physician opined that the development of other heart conditions suggests that the Veteran's heart was placed under significant stress and thus accelerated the natural degenerative process.

In addition, the Board obtained an April 2017 opinion from a VHA chief cardiologist.  The cardiologist answered "yes" to the question of whether it was at least as likely as not that the atrial septal defect was subjected to a superimposed injury during service, including participation in physical activities, that resulted in additional disability, to include an enlarged heart.  Noting a dearth of medical literature on the long term effects of exercise on the progression of the "disease," the cardiologist opined that it was reasonable to assume vigorous exercise and increase in cardiac output and pulmonary flow would lead to progressive right ventricle and right atrial dilation.  

The Board finds the April 2017 physician's letter and April 2017 VHA opinion to be more probative of the issue.  In the April 2017 VHA, the chief cardiologist reviewed the claims file and offered a well-reasoned opinion regarding the enlarged heart superimposed on the atrial septal defect as a result of military service.  A congenital or developmental defect can still be subject to superimposed disease or injury.  VAOPGCPREC 82-90.  If such superimposed disease or injury does occur, service connection may be warranted for the resulting disability.  Id.  Therefore, based on the April 2017 letter and VHA opinion, and resolving reasonable doubt in the Veteran's favor, the Board finds entitlement to service connection for a superimposed injury of the Veteran's congenital atrial septal defect involving an enlarged heart is warranted.


ORDER

Entitlement to service connection for a superimposed injury of the congenital atrial septal defect involving an enlarged heart and its complications is granted.


REMAND

The Veteran seeks entitlement to service connection for GERD, secondary to residuals of atrial septal defect, and for an acquired psychiatric disorder, to include anxiety.  

VA is obligated to provide a medical examination when the record contains competent evidence that a claimant has a current disability or symptoms of a current disability, the record indicates that a current disability or symptoms of a current disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).  See also 38 C.F.R. § 3.159(c)(4).

In this case, the Veteran has diagnosis of GERD.  See, e.g., March 2016 VA Treatment Records.  Imaging also reflects that the Veteran has been diagnosed with a hiatal hernia.  See September 2005 Private Medical Records.  The Veteran has stated that medication for his service-connected atrial septal defect residuals have caused his stomach problems.  See April 2010 Claim.  Further, September 2006 private medical records reflect that Percocet caused stomach irritation.  Therefore, the Board finds that a VA examination is needed to determine the nature and etiology of the Veteran's GERD, including whether it is aggravated beyond its normal progression by the medication taken for the atrial septal defect residuals.

The Veteran also has a diagnosis of anxiety disorder.  March 2016 VA treatment records reflect that the Veteran's anxiety could be caused or aggravated by a traumatic incident in service.  April and June 2003 service treatment records also reflect treatment for anxiety during active duty service.  Further, during the August 2016 hearing, the Veteran testified that he was treated for an anxiety attack while on active duty in Washington, D.C., and treated at Walter Reed.  The Board finds the Veteran's testimony to be credible, and military records reflect that he was on ACDUTRA in Washington, D.C., from November 2008 to January 2009.  Finally, VA treatment records reflect that the Veteran reported chronic anxiety after leaving the military after surgery for his atrial septal defect.  Therefore, the Board finds that a VA examination is needed to determine the nature and etiology of any diagnosed acquired psychiatric disorder, to include anxiety.  An examination is also needed to determine whether any diagnosed psychiatric disorder was aggravated beyond its normal progression by the Veteran's atrial septal defect residuals.

With respect to these claims, the Board notes that the Veteran was not provided an entrance examination for his period of active service from October 2007 to March 2008, or his period of ACDUTRA from November 2008 to January 2009.  Thus, the presumption of soundness does not apply.  Crowe v. Brown, 7 Vet. App. 238, 245 (1994); Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).




Accordingly, the case is REMANDED for the following action:

1.  Associate all VA treatment records since March 2016 with the claims file.

2.  Schedule the Veteran for an appropriate VA examination regarding the claim for service connection for GERD.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with the examination.

   (a) The examiner should provide an opinion as to whether is at least as likely as not (i.e., probability of 50 percent or greater) that any GERD, first diagnosed in 2005, was aggravated beyond the normal progress of the disorder by the period of active service from October 2007 to March 2008, or his period of ACDUTRA from November 2008 to January 2009; OR aggravated beyond the normal progress of the disorder by service-connected residuals of atrial septal defect, to include an enlarged heart and its complications (including medications taken to treat this disorder)?  In particular, the examiner should consider the following:

* Imaging from September 2005 private medical records reflecting a hiatal hernia;
* April 2006 private medical records reflecting the Veteran's anxiety about undergoing heart surgery;
* September 2006 private medical records reflecting that Percocet caused stomach irritation;
* June 2007 private medical records indicating treatment for hiatal hernia with acid reflux; and
* current treatment for GERD (see, e.g., March 2016 VA Treatment Records); 
* the Veteran's April 2010 claim that his stomach has been "torn apart" by his heart medications; and
* his August 2016 testimony that GERD started after heart surgery.

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of sleep impairment (i.e., a baseline) before onset of the aggravation.

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

3.  Schedule the Veteran for an appropriate VA examination regarding the claim for service connection for an acquired psychiatric disorder, to include anxiety.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with the examination.

	(a)  Does the Veteran currently have a diagnosis of any acquired psychiatric disorder, including anxiety disorder?  The examiner must address VA treatment records noting anxiety disorder.  See, e.g., March 2016 VA Treatment Records.

	(b) The examiner should provide an opinion as to whether is at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed acquired psychiatric disorder, to include anxiety, had its onset during, or was aggravated beyond the normal progress of the disorder, by active duty service from February 2003 to July 2003, from October 2007 to March 2008 and/or his period of ACDUTRA from November 2008 to January 2009. 

	c) If the answer to (a) is no, is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's service-connected residuals of atrial septal defect, to include an enlarged heart, caused or aggravated beyond the normal progress of the disorder any acquired psychiatric disorder, to include anxiety, present during the period of this claim?

In providing these opinions, the examiner should consider the following:

* April 2003 service treatment records for anxiety, and June 2003 treatment for travel anxiety;
* April 2006 private medical records reflecting the Veteran's anxiety about undergoing heart surgery;
* June 2015 VA treatment records indicating chronic anxiety since leaving the military after heart surgery;
* March 2016 VA treatment records reflecting  that the Veteran's anxiety could be caused or aggravated by a traumatic incident in service; and
* August 2016 testimony that the Veteran was treated for anxiety while on ACDUTRA at Walter Reed Army Hospital.  The Board notes that the Veteran's testimony in this regard is credible and should be accepted as true as treatment records are not available; and
* the Veteran's testimony regarding his fear that his service-connected heart condition could lead to an early death as his father passed away from a heart attack at age 44.

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of sleep impairment (i.e., a baseline) before onset of the aggravation.

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

4.  After completing the actions detailed above, readjudicate the claims remaining on appeal.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


